Citation Nr: 1507966	
Decision Date: 02/24/15    Archive Date: 02/26/15	

DOCKET NO.  12-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, claimed as the residual of exposure to Agent Orange.

3.  Entitlement to service connection for prostate cancer, claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1970, with service in Thailand from September 1969 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appellant and his spouse testified before the undersigned in May 2013.


FINDINGS OF FACT

1.  There is no evidence that, at any time during the Veteran's period of active military service, he came into contact with, or was exposed to, Agent Orange.  

2.  To the extent that the Veteran currently suffers from heart disease, including ischemic heart disease, that disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, to include alleged exposure to Agent Orange.  

3.  Diabetes mellitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including alleged exposure to Agent Orange.  

4.  Prostate cancer is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including alleged exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Heart disease, to include ischemic heart disease and/or valvular heart disease, was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2014).

2.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313.  

3.  Prostate cancer was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October and December 2011 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of a videoconference hearing before the undersigned Veterans Law Judge in May 2013, as well as service treatment and personnel records, and VA (including Virtual VA and Veterans Benefits Management System) and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran claims entitlement to service connection for ischemic heart disease, diabetes mellitus, and prostate cancer.  The Veteran contends that while serving in Thailand he was exposed to Agent Orange and that he ultimately developed the aforementioned disabilities due to that exposure.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and Type II diabetes mellitus, cardiovascular/renal disease (including heart disease), or a malignant tumor (that is, cancer) becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam certain diseases shall be service connected if they become compensably disabling postservice.  These diseases include Type II diabetes mellitus, ischemic heart disease, and prostate cancer.  38 C.F.R. § 3.309(a) (2014).  [Note(3): For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii).  

Service in the Republic of Vietnam includes service of the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.307, 3.313 (2014).  

In an undated VA Memorandum for the Record concerning Herbicide Use in Thailand during the Vietnam Era, it was noted that VA Compensation & Pension Service had reviewed a listing of herbicide use at test sites outside Vietnam provided to their office by the Department of Defense.  Further noted was that the VA Compensation and Pension Service had reviewed a series of official Department of Defense monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations, as well as the Project CHECO Southeast Asia Report:  Base Defense in Thailand, produced during the Vietnam Era.  

Regarding the Veteran's claimed Thailand service, the Department of Defense list indicated only that limited testing of tactical herbicides was conducted in Thailand from April 2 through September 8, 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The reported tests noted that five civilian and five military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  Significantly, this location was not near any US military installation or Royal Thai Air Force Base.  

Noted in the Memorandum for the Record was that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  Moreover, a letter from the Department of the Air Force stated that, other than the 1964 test on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  While there were records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam Era, all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer.  Significantly, Base Civil Engineers were not permitted to purchase or apply tactical herbicides.  

There are no records of tactical herbicide spraying by OPERATION RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964.  Significantly, OPERATION RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  Moreover, while there were records indicating that a modified OPERATION RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30 through September 16, 1963, and from October 14 through October 17, 1966, the 1966 missions involved the spraying of Malathion insecticide for the control of malaria-carrying mosquitos.  Significantly, such facts were not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  

While the Thailand CHECO Report failed to disclose the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within test perimeters.  Accordingly, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  In that regard, security police units were known to have walked the perimeters, in particular, dog handlers.  However, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  Moreover, to the extent the Veteran's claim was based on general herbicide use within an air base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there were no records of such activity involving tactical herbicides, only the commercial herbicides which would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  

In a Memorandum from the Joint Services Records Research Center dated in early December 2011, it was noted that all procedures to obtain information required to verify that the Veteran served incountry in the Republic of Vietnam and Thailand had been properly followed.  These procedures involved a review of the Veteran's basic service, as well as his personnel file.  Noted in that Memorandum was that, while the Veteran claimed that he was exposed to Agent Orange while serving in Thailand at the Nakhon Phanom Royal Thai Air Force Base, there was no evidence in the file showing that the Veteran had served as a security policeman, or a dog handler, or that he had performed duties along the base perimeter.  Finally, there was no evidence that the appellant ever served in the Republic of Vietnam.  Under the circumstances, herbicide exposure could not be conceded.  

Pertinent evidence of record is to the effect that, while in service, the Veteran served as a supply clerk in Thailand.  Service treatment records are negative for history, complaints, or abnormal findings indicative of any of the disabilities at issue.  At a November 1970 service separation examination clinical evaluation was negative for any of the disabilities in question, and no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of any of the disabilities at issue is revealed in private medical records dated in March 2001, more than 30 years following the Veteran's discharge from active duty, at which time there was noted the presence of mild aortic valve sclerosis, in conjunction with mild pulmonic/aortic insufficiency and mitral regurgitation (but not, apparently, ischemic heart disease).  Diabetes mellitus and prostate cancer were similarly first noted at a point in time many years following the Veteran's discharge from service.  

The Veterans argues that, while stationed in Thailand, he occasionally visited a nearby base, at which time he was exposed to Agent Orange.  Further contended is that, while stationed in Thailand, the Veteran was on occasion exposed to airborne Agent Orange carried by the strong winds blowing from Vietnam.  However, the Veteran has yet to provide persuasive evidence that, at any time during his period of service in Thailand, he was exposed to or came into contact with Agent Orange.  As noted above, a Department of Defense list indicated only limited testing of tactical herbicides in Thailand from April 2 through September 8, 1964, a period of time prior to the Veteran's active military service.  Moreover, while according to the Joint Services Records Research Center, the Veteran did, in fact, serve in Thailand from September 1969 to November 1970, there was no evidence showing that, during that period, the Veteran functioned as a security policeman or dog handler, or that he performed duties along the base perimeter.  Accordingly, herbicide exposure could not be conceded.

Based on the aforementioned, there is no objective evidence that at any time during the Veteran's period of service in Thailand he served in a military occupational specialty where he might possibly have been exposed to Agent Orange.  Accordingly, under the circumstances, the Veteran is not entitled to a presumption of service connection for the disabilities in question based on such exposure.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Here, the Veteran has attributed his current heart disease, diabetes mellitus, and prostate cancer to exposure to Agent Orange in Thailand.  However, not until September 2011, many years following his discharge from service, did the Veteran file a claim for the aforementioned disabilities.  Significantly, while it is unclear whether the Veteran does, in fact, suffer from clinically-identifiable ischemic heart disease, even assuming that the Veteran does suffer from such a disability, there is no evidence that such pathology is in any way the result of exposure to Agent Orange in Thailand.  Moreover, to the extent that the Veteran does, in fact, suffer from valvular heart disease, that pathology is not shown to have had its origin in service, or to be in any other way related to the Veteran's active military service.  Nor has it been demonstrated that the Veteran's diabetes mellitus or prostate cancer are in any way related to his active service.  Under the circumstances, the Veteran's claims for service connection must be denied.  

The Board acknowledges the Veteran's testimony, and that of his spouse, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities at issue to the Veteran's period of active military service, including alleged exposure to Agent Orange in Thailand.  Those statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  The Veteran and his spouse, as lay persons, are not competent to create the requisite causal nexus for the disabilities in question.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran (or his spouse) possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate any of the disabilities at issue with the Veteran's period of active military service, including alleged exposure to Agent Orange.  Accordingly, as noted above, the Veteran's claims for service connection must be denied.

In reaching this decision the Board considered the literature submitted by the appellant concerning wind patterns over Thailand during his term of service.  This literature, however, is too generic to allow the Board to find that the appellant actually was exposed to Agent Orange during his period of active service in Thailand.  Cf. generally Sacks v. West, 11 Vet. App. 314, 317 (1998) (treatise evidence that discusses relationships in generic terms is generally insufficient to meet the requirement of medical nexus).

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

Entitlement to service connection for ischemic heart disease, claimed as the residual of exposure to Agent Orange, is denied.

Entitlement to service connection for diabetes mellitus, claimed as the residual of exposure to Agent Orange, is denied.  

Entitlement to service connection for prostate cancer, claimed as the residual of exposure to Agent Orange, is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


